[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTIONS #129 AND #140
Both motions involve the defendant's request for legal fees. The first motion seeks fees to defend against the plaintiff's motion for order dated March 15, 1994 (#129), and the second motion asks for fees to defend the plaintiff's appeal of the court's decision on the first motion (#140).
The court has considered the criteria set forth in Connecticut General Statutes § 46b-62 in reaching its decision. The court has reviewed the court's file of the case, including the Memorandum of Decision of the trial court; the financial affidavits of the parties; the testimony presented and the arguments and briefs of counsel.
The defendant is receiving alimony and child support in the monthly amount of $37,500.00 or $450,000.00 on an annual basis. The defendant's claim that she does not have ample liquid funds to pay fees is suspect when she voluntarily elects to operate a horse farm at an annual loss of $72,000.00
Both motions are denied.
NOVACK, J.